Opinion issued April 3, 2003 
 






 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00285-CV
____________

IN RE EDWARD SKINNER, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Edward Skinner, complains that he has been denied credit for time
served.  According to the petition, relator was convicted in cause number 91-12-01456-CR in the 23rd District Court, Brazoria County, and was sentenced to four
years' confinement with credit for all four years in time served.  Relator complains
that the Texas Department of Criminal Justice has "stacked" his four-year sentence
on a 25-year sentence he is presently serving in another case.
	We deny the petition for writ of mandamus.  We first observe that the
granting of credit for jail time has historically been accomplished by post-conviction
writ of habeas corpus.  See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon 1977 &
Supp. 2003); Ex parte Dunn, 976 S.W.2d 208 (Tex. Crim. App. 1998).
	In addition, this Court has no mandamus jurisdiction over the Texas
Department of Criminal Justice.  See Tex. Gov't Code Ann. § 22.221 (Vernon Supp.
2003).
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Keyes, and Higley.